Case 1:20-cv-03962-LJL Document 82-1 Filed 09/21/20 Page 1 of 3




          EXHIBIT A
       Case 1:20-cv-03962-LJL Document 82-1 Filed 09/21/20 Page 2 of 3




From: noreply@jfs.ohio.gov <noreply@jfs.ohio.gov>
Sent: Wednesday, May 20, 2020 3:54 PM
To:
Subject: Pandemic Unemployment Assistance

May 20, 2020
Dear PUA Applicant:
Deloitte Consulting is currently under contract with the Ohio Department of Job and Family
Services (ODJFS) to assist the state of Ohio in administering the Pandemic Unemployment
Assistance (PUA) program. Deloitte discovered on May 15, 2020 that your name, Social
Security number, and street address pertaining to your application for and receipt of
unemployment compensation benefits inadvertently had the capability to be viewed by other
unemployment claimants. Thereafter, Deloitte immediately began an investigation and upon
discovering the exposure, Deloitte immediately took steps to stop further access to and
exposure of your personal information.
At this time, there is no evidence or indication to believe that your personal information was
improperly used; therefore, our actions, as well as the actions you may want to consider, are
preventative.
As a precaution, you may want to monitor your credit by obtaining a copy of your credit report
from one of the three national credit bureaus. Federal law entitles every individual to one free
credit report per year from each of the three main bureaus.
You may also have a fraud alert placed on your consumer credit file by contacting one of the
national credit bureaus. Once one credit bureau places a fraud alert on your credit file, it
notifies the other two bureaus. Fraud alerts are typically in effect for 90 days but can be
renewed. The credit bureaus may be contacted at:
Equifax: (800) 525-6285 (http://www.equifax.com)
Experian: (888) 397-3742 (http://www.experian.com)
TransUnion: (800) 680-7289 (http://www.tuc.com)
Additionally, Ohio law allows you to place a security freeze on your credit report by
contacting one of the bureaus listed above. Should you wish to open a new line of credit while
your report is frozen, you may temporarily lift this security freeze by telephone or online by
providing a security code. Credit reporting agencies may charge a fee of no more than $5 for
each freeze and unfreeze of your report.
If you wish to receive free Experian IdentityWorks identity protection services for the next 12
months, you will receive a follow-up email with enrollment details that will be sent to you via
Deloitte or directly from Experian within 3-5 days.
Finally, to find out more about protecting your personal information, visit the Ohio Attorney
General's Identity Theft protection page (http://www.ohioattorneygeneral.gov/ldentityTheft)
and/or the Federal Trade Commission's identity theft assistance page
(https://www.consumer.ftc.gov/features/feature-0014-identity-theft).
We apologize for any concerns or inconvenience as a result of this unauthorized incident.
Please be assured that we take very seriously our responsibility to safeguard the personal
       Case 1:20-cv-03962-LJL Document 82-1 Filed 09/21/20 Page 3 of 3


information you entrust to our care, and deeply regret that this incident occurred.
If you have questions or concerns that remain unaddressed after reviewing this information,
please email Deloitteldentityhelp@jfs.ohio.gov.
